Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments and amendments, filed on 10/19/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 1 such that the electron acceptor group(s) A no longer include a directly-bonded cyano group(s).  The previously relied upon prior art rejections to Mishra et al. (J. Org. Chem. 2016, 81, 6525-6634), Tavadyan et al. (Antioxidants 2017, 6, 22), Oshiyama et al. (JP-2012089777), and Na et al. (KR 20160057018) are all withdrawn since all of these references only disclose cyano electron acceptor groups, which are not excluded from claim 1.  Further search has led to a new prior art rejection, which is described below.  This new rejection may be relied upon to reject some previously allowable claims.  Because of this, this Office action is non-final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2007/0270595).
Kim et al. teaches organic light-emitting compounds and organic electroluminescent devices comprising the same.  The compounds adhere to general formula (1) as taught in the abstract.  One explicitly taught compound which adheres to general formula (1) is the compound of formula 20 (top right of page 8) and has the structure:

    PNG
    media_image1.png
    199
    297
    media_image1.png
    Greyscale
.
	As applied to Formula (I) of claim 1, the above compound has variable X equal to S, variable n being equal to 1, variable A being equal to a nitrogenous heterocyclic substituent (2-methylquinolinyl), variable m being equal to 2 and one variable D being equal to diphenylamino and one variable D being equal to -anthracenyl-diphenylamino.  Additionally, one donor and one acceptor group are bonded in an ortho position as required by claim 1.  The diphenylamino donor group satisfies claim 1 where u and v are equal to zero, as well as the first structure recited in claim 7.  The compounds taught by Kim et al. are employed as blue emitting materials in an emitting layer of an organic electroluminescent device comprising an anode and a cathode, with the light-emitting layer being located between the two electrodes, thereby satisfying claim 19.  

 Allowable Subject Matter
Claims 2-5, 8, 10, 12-14, 16, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766